Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed on February 9, 2021. Claims 3-11 and 13-23 are currently pending. Claims 1-2 and 12 have been canceled, claims 22-23 have been added and claims 3-11 and 13-21 have been amended by Applicants’ amendment filed on 2/9/2021. 
Applicants election without traverse of Group I, claim(s) 2-12, drawn to a three-dimensional scaffold, comprising a porous microarchitecture, in response to the restriction requirement of June 22, 2020 was previously  acknowledged.
Claims 13-21 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. 
The examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.130 signed  by Drs. Filippos Tourlomousison, Robert Chang and Dilhan Kalyon (“Tourlomousison Decl. ”), and filed on 2/9/2021.
Therefore, claims 3-11 and 22-23  are currently under examination to which the followings grounds of rejection are applicable.
The examiner contacted Applicant’s representative on March 5, 2021 to cancel claims 3, 5-7 and to amend claims 22, 4, 8 and 10 to set forth the claims filed on 2/9/2021 in condition for allowance.
Authorization for the Examiner’s amendment was given in a telephone interview with Lauren Schneider, on March 12, 2021. 
Claims 4, 8-11 and 22-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims  13-21, directed to a non-elected invention, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 6/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
In the claims
Claims 3, 5-7 have been canceled. Claims 13-21 have been rejoined. Claims 22, 4, 8 and 10 have been amended.

Claims 22, 4, 8 and 10 have been amended as follows:

Rewrite claims 22, 4 and 8 as follows: 

Claim 22. A three-dimensional scaffold, comprising a porous triangular microarchitecture having a 0-90 degree or 0-45 degree pore structure provided by a plurality of woven porous substrates stacked on each other, the porous microarchitecture having geometrical feature sizes of about 100 microns or smaller, and each of the woven porous substrates comprising a plurality of polycaprolactone fibers that are interwoven together.

Claim 4. The three-dimensional scaffold of claim 22, the porous triangular microarchitecture comprising a plurality of triangular pores that are substantially uniform in size and shape.

Claim 8. The three-dimensional scaffold of claim 22, the plurality of woven porous substrates being fabricated from a polycaprolactone melt using a melt electrowriting technique.

Amen claim 10 as follows:

page 2, line 2 of claim 10, the phrase “geometrical parameters being” is replaced by ---  geometrical feature sizes being ----

Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a three-dimensional scaffold, comprising a porous triangular microarchitecture having a 0-90 degree or 0-45 degree pore structure provided by a plurality of woven porous substrates stacked on each other, as recited in claim 22. 
As applicant concedes at page 8 of the remarks filed on 2/9/21, “Figure 4 on page 5 of Ristovski may depict a "crosshatched" pattern, that drawing does not depict or disclose a "woven" structure and whether the structure resulting from the melt electrowriting process is woven or non-woven depends on tuning certain properties during printing” as disclosed at paragraph [0078] of the published application. Furthermore, as applicant concedes, “none of the cited references [Ristovski, Hochleitner and Finnegan] disclose or suggests a triangular pore structure”.

References made of record in a PTO-892 Form to complete the record

    PNG
    media_image1.png
    237
    211
    media_image1.png
    Greyscale
Hutmacher et al., 2001 John Wiley & Sons, Inc. pp. 203-2116, teaches a dimensional (3D) polycaprolactone scaffolds for tissue-engineering applications fabricated by fused deposition modeling (FDM) comprising  a porosity of 61 ± 1% and wherein the scaffolds with a 0/60/120° lay-down pattern has a honeycomb- like pattern of triangular pores. See page 205, col. 2, Fig. 3 and page 208; figure 4. However, as different from the claimed invention, the honeycomb like pores of Hutmacher  have a size falling within the range of 360 × 430 × 620 µm.


Withdrawn objections /rejections
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 3-11 and 13-21 and cancelation of claim 12, and furthermore, in view of Applicant’ remarks the rejection of claims 2-12 has been withdrawn.
Claim Rejections - 35 USC § 102(a)(1)
In view of the Tourlomousison Decl.. under 37 C.F.R. §1.130(a) to establish that the Tourlomousis et al. publications are in fact by the inventors, the rejections of claims 2-12 under 35 U.S.C. 102(a)(1) as being anticipated by Tourlomousis  et al., (Journal of Manufacturing Science and Engineering,  published online May 8, 2017, pp. 1-15; hereinafter “Tourlomousis”; of record IDS filed on 7/30/2019) have been withdrawn. 
***
In view of Applicants’ amendment of claims 3-11 and 13-21 and cancelation of claim 12, the rejection of claim(s) 2-12 under 35 U.S.C. 102(a)(1) as being anticipated by Ristovski  et al., (Biointerphases, 2015, pp. 1-10; hereinafter “Ristovski ”) has been withdrawn .  
***
In view of Applicants’ amendment of claims 3-11 and 13-21 and cancelation of claim 12, the rejection of claim(s) 2-12 under 35 U.S.C. 102(a)(1) as being anticipated by Hochleitner et al., (Biofabrication 7 (2015)  pp. 1-10) has been withdrawn.  
***
In view of Applicants’ amendment of claims 3-11 and 13-21 and cancelation of claim 12, the rejection of claim(s) 2-12  under 35 U.S.C. 102(a)(1) as being anticipated by Finnegan et al., (US Pub 2020/0232121; priority filing date Jun. 23, 2017) has been withdrawn.  
Conclusion
Claims 4, 8-11 and 13-23 are allowable

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633